DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-16,18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 5,19 are objected to because of the following informalities:  
The claimed limitation “a retransmission resource related with the resources in the single period is not allocated to the first device by the base station”has poor meaning because it does not clearly address whether “a retransmission resource” is in a single period; or whether “ a retransmission resource” or “the resources” is in the single period ??  .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4,5,6,14,15,16,18,19,20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US Pub.2021/0105126).
In claims 1,14,15 Yi et al. discloses a method for performing wireless communication by a first device, the method comprising:
receiving, from a base station, information regarding a physical uplink control channel (PUCCH) for reporting hybrid automatic repeat request (HARQ) feedback information and information regarding a configured grant for sidelink (SL) (see fig.28; par[0304-0305]; a UE 2808-1 receives DCI 2820 for sidelink transmission PSSCH 2824 and HARQ resource via PUCCH resource from a base station 2804. In par[0352] the Ue receives DCI message comprises PUCCH resource for sending HARQ);
based on no physical sidelink control channel (PSCCH) transmission by the first device in any of resources provided by the configured grant in a single period ( see par[0304-0305] The BS 2804 indicates in the DCI 2828 a HARQ feedback for PSSCH transmission 2840 ( PSCCH) is not needed); generating ACK information having a priority value of the ACK information, wherein the priority value of the ACK information, generated based on no PSCCH transmission by the first device in any of resources provided by the configured grant in the single period, is same as a largest priority value among at least one possible priority value for the configured grant (see par[0306] the UE 2808-1 transmits HARQ 2836 for the PSSCH transmission 2824 via a HARQ resource indicated in DCI 2820 and skips the HARQ for the PSSCH transmission 2840. Further, in fig.34; step 3418; par[0340] the UE prioritizes the second HARQ over the first HARQ). 
In claims 2,16 Yi et al. discloses receiving, from the base station, the at least one possible priority value for the configured grant (see par[0347] the UE receives RRC message indicating priority to select first PUCCH or second PUCCH).
In claims 6,20 Yi et al. discloses determining, based on the priority value of the ACK information, whether or not to transmit the ACK information to the base station based on the PUCCH (see par[0297] base station indicates via DCI whether HARQ feedback by the first UE is need or not; and the Ue determines whether or not a HARQ feedback is needed).
In claims 4,18 Yi et al. discloses the resources provided by the configured grant includes periodic resources allocated to the first device based on at least one of a downlink control information (DCI) or radio resource control (RRC) signaling (see par[0347] the UE receives RRC messages indicating time durations to select first PUCCH or second PUCCH).
In claims 5,19 Yi et al. discloses a retransmission resource related with the resources in the single period is not allocated to the first device by the base station based on the ACK information (see par[0286] a number of PSSCH transmissions is determined based on a number of retransmissions and configured resource pool).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al.( US Pub.2021/0105126) in view of Ding et al. ( US Pub.2021/0259042).
In claim 8, Yi et al. does not disclose based on the priority value of the ACK
information being smaller than a priority value of SL communication, transmit power
related to the SL communication is reduced. Ding et al. discloses in par[0077] when
there is no data transmitted during PSCCH between UE 104a and UE 104B, the UE 104B
saves power of the PSCCH (reduce transmit power related to the SL communication).
Therefore, it would have been obvious to one skilled in the art before the effective filing
date of the claimed invention to combine the teaching of Ding et al. with that of Yi
et al. to provide more power to transmit prioritized ACK to the base station.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US Pub.2021/0105126) in view of Ding et al. (US Pub.2021/0259042), and further in view of Lee et al. (US Pat.10,912,108).
In claims 9-10, Yi et al. does not disclose based on the priority value of the
ACK information being larger than a priority value of SL communication, the SL
communication is performed, and transmit power for the PUCCH is reduced.
Lee et al. discloses in abstract, fig.11; col.11; lines 20-65; sidelink transmission is
prioritized over uplink transmission; and the uplink transmission is denied during a valid
period (based on the priority value of the ACK information being larger than a priority
value of SL communication, the SL communication is performed). Therefore, it would
have been obvious to one skilled in the art before the effective filing date of the claimed
invention to combine the teaching of Lee et al. with that of Yi et al. to prioritize
sidelink transmission over the ACK based on priority.
Allowable Subject Matter
Claims 7, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 7, Yi et al. and other arts do not disclose based on the priority value of the ACK information being smaller than a priority value of SL communication, the ACK information is transmitted to the base station based on the PUCCH.
In claim 11, the prior art fails to disclose based on a SL priority threshold for ultra reliable low latency communications (URLLC) not being configured for the first device, a priority index value of the PUCCH is set to 0 for the first device, the priority index value set to 0 representing that transmission for the PUCCH is related with enhanced mobile broadband (eMBB).
In claim 12, the prior art fails to disclose based on a SL priority threshold for URLLC being configured for the first device, a priority index value of the PUCCH is set to 1 for the first device, the priority index value set to 1 representing that transmission for
the PUCCH is related with the URLLC.
In claim 13, the prior art fails to disclose based on (i) a SL priority threshold for URLLC being configured for the first device and (ii) a priority value of the PUCCH being smaller than the SL priority threshold, a priority index value of the PUCCH is set to 1 for the first device, the priority index value set to 1 representing that transmission for the PUCCH is related with URLLC.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US Pub.2021/0321367; Techniques for Prioritizing Communication for Sidelink Communication).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413